GRABER, Circuit Judge,
dissenting.
I respectfully dissent because the majority decides this case on a ground that was neither raised nor briefed. Appellant argues primarily that the agency erred in admitting Exhibit 16, a letter from the United Nations High Commissioner for Refugees, because it was inadmissible hearsay, as to which the author could not be cross-examined, and lacked proper authentication. Second, Appellant argues that the immigration judge improperly refused a continuance to rebut Exhibit 16. Neither of those arguments fairly encompasses or suggests the ground on which the majority relies.
Our usual rule is that we do not “consider matters on appeal that are not specifically and distinctly raised and argued in appellant’s opening brief.” Int’l Union of Bricklayers & Allied Craftsman Local Union No. 20 v. Martin Jaska, Inc., 752 F.2d 1401, 1404 (9th Cir.1985). I would apply our usual rule and deny the petition, because Appellant’s arguments are unpersuasive. For that reason, I dissent.